                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

BASIT MIAN, on behalf of himself and all
others similarly situated,                            Civil Action No.

                Plaintiff,                       ________ cv _____________

v.

PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY, J.D. POWER,
and MITCHELL INTERNATIONAL, INC.,

                Defendants.

                             LIST OF ALL COUNSEL OF RECORD


1. Attorneys for Plaintiff Basit Mian

     Barbara J. Gardner
     Gardner Employment Law
     2100 West Loop South #1125
     Houston, TX 77027
     barbara@gardneremploymentlaw.com
     Phone: (832) 834-3210

     Jonathan H. Waller
     Waller Law Office, PC
     2001 Park Place, Suite 900
     Birmingham, AL 35203
     jwaller@waller-law.com
     Phone: (205) 313-7330

     Jonathan B. Cohen
     John A Yanchunis
     Morgan & Morgan
     201 N. Franklin Street, 7th Floor
     Tampa, FL 33602
     jcohen@forthepeople.com
     jyanchunis@forthepeople.com
     Phone: (813) 223-5505




                                           1
2. Attorneys for Progressive County Mutual Insurance Company

   Jeremiah J. Anderson
   KING & SPALDING LLP
   1100 Louisiana Street
   Suite 4000
   Houston, TX 77002
   jjanderson@kslaw.com
   Phone: (713) 276-7417

   Jeffrey S. Cashdan
   Zachary A. McEntyre
   KING & SPALDING LLP
   1180 Peachtree St. NE
   Atlanta, Georgia 30309
   jcashdan@kslaw.com
   zmcentyre@kslaw.com
   Phone: (404) 572-4600

   Julia C. Barrett
   KING & SPALDING LLP
   500 W. 2nd Street
   Suite 1800
   Austin, Texas 78701
   jbarrett@kslaw.com
   Phone: (512) 457-2000




                                        2
